Title: From George Washington to Robert Cary & Company, 22 August 1766
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 22d August 1766

Since my last of the 21st Ulto the Goods by Captn Wylie are come to hand, among which the Wheat Riddles are so entirely useless that I shall be under a necessity of sending them back, or keeping them by me as useless lumber—This coud not possibly have happened had my directions of the 6th of November last been attended to for there I expressly desired Sand Sieves for the purpose of Sifting out the dust & retaining the Wheat, instead of which the wicker is so open that not only dust but all the Wheat passes through likewise which as I before said renders them of no Service in nature to me.
It woud really be kind of the Tradesmen and Shopkeepers if they will not litterally observe directions (when directions are minutely given) not to send the Goods at all, for I might as well have receivd a piece of Irish Linnen when broadcloth was wrote for as to have got Riddles that will let all my Wheat through when I wanted such as woud only pass of the dust & Sand.
I must again beg the favour of you to send me a dozen of these Riddles, or Sand Sieves to be made of midling course & strong Iron wire, so close as to admit none of the Grain to pass through, but Sand and dust only. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

